Name: Council Decision (CFSP) 2017/2371 of 18 December 2017 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine)
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  European construction
 Date Published: 2017-12-19

 19.12.2017 EN Official Journal of the European Union L 337/34 COUNCIL DECISION (CFSP) 2017/2371 of 18 December 2017 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 July 2014, the Council adopted Decision 2014/486/CFSP (1) on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine). (2) On 20 November 2017, the Council adopted Decision (CFSP) 2017/2161 (2) amending Decision 2014/486/CFSP, extending the mandate until 31 May 2019 and providing EUAM Ukraine with a financial reference amount for the same period. (3) Following a recommendation by the Civilian Operation Commander, the Political and Security Committee agreed on 13 December 2017 to open a regional presence in Odessa. (4) A revised financial reference amount for the period until 31 May 2019 should therefore be provided for, and Decision 2014/486/CFSP should be amended accordingly. (5) EUAM Ukraine will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 In Article 14(1) of Decision 2014/486/CFSP, the fifth and sixth subparagraphs are replaced by the following: The financial reference amount intended to cover the expenditure related to EUAM Ukraine for the period from 1 December 2017 to 31 May 2019 shall be EUR 33 843 302,49.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 December 2017. For the Council The President K. SIMSON (1) Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 217, 23.7.2014, p. 42). (2) Council Decision (CFSP) 2017/2161 of 20 November 2017 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 304, 21.11.2017, p. 48).